Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 03/03/2021 for application number 17/190,656. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims and certified copy of foreign priority application.
Claims 1 – 20 are presented for examination.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021, and 06/17/2021 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Richard D. Ratchford Jr., [reg # 53,865] on 11/09/2021.
The application has been amended as follows:
In the Specification:
Please amend the specification as follows:
On page 1, paragraph 0001, line 2, after “2019” please insert ---, now US Patent 10,943,630 issued on 03/09/2021---- 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. 
The independent claims 1,10 and 17 are allowable over the art of record. Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious in combination teach or fairly suggest “receiving a data clock signal when data is input or output. the data clock signal having a first clock frequency in a preamble period and a second clock frequency different from the first clock frequency after the preamble period; generating divided data clock signals based on the data clock signal: and detecting whether the divided data clock signals are aligned or misaligned with the main clock signal during the preamble period in response to the clock synchronizing command”, “the data clock signal having a first clock frequency in a preamble period and a second clock frequency different from the first clock frequency after the preamble period; a multi-phase generator configured to generate divided data clock signals based on the data clock signal; and a clock synchronizing circuit gnal with the main clock signal in response to the clock synchronization command, the data clock signal having a first clock frequency in a preamble period and a second clock frequency different from the first clock frequency after the preamble period, wherein the memory device comprises: a multi-phase generator configured to generate divided data clock signals based on the data clock signal: and 318729-472CON2 (SS-52745-USC1 C I) a clock synchronizing circuit configured to detect whether the divided data clock signals are aligned or misaligned with the main clock signal during the preamble period in response to the clock synchronizing command” as described in claimed invention. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious as disclosed in the independent claims 1, 10 and 17 with proper motivation at or before the time it was effectively filed.
Therefore, claims 1- 20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NITIN C PATEL/Primary Examiner, Art Unit 2186